'Order, so far as appealed from by the landlord solely with respect to the effective date of the increased rental, modified as indicated in the companion1 appeal (•Matter of Frankel [Eder), ante, p. 968) and, as so modified, affirmed, without costs to either party. Present — Glennon, J. P., Dore, Cohn, Callahan and Yan Yoorhis, JJ.; Dore, J., dissents as to the modification of the date in accordance with his dissenting opinion in Matter of Barry Equity Corp. (Marcia Hat Co.) (276 App. Div. 685). Settle order on notice. [197 Misc. 513.]